DETAILED ACTION
Remarks
The instant application having Application No. 16/745,922 filed on January 17, 2020.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1, 3, 5-10, 12, 14-19, 21 and 23-27 are allowed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements (IDS) dated March 29, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.                                                              

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Mr. Christopher J. Brittain (Reg. No. 67,497) on March 7, 2022.

Please amend the claims as follows:


	receiving, from a first user account, grant table data of a grant table specifying a set of privileges for a view object type of a database, the set of privileges in the grant table data specifying actions that can be performed by one or more user accounts on future database objects of the view object type, the first user account being associated with a grant privilege to grant privileges on database objects in a first schema of the database, and not being associated with a different grant privilege to grant privileges on database objects in a second schema of the database;   	  receiving, from a second user account, a create request to create a new view object in the database;	  accessing the grant table to identify the second user account and privileges associated with the second user account;	  creating the new view object in the database according to the privileges associated with the second user account, the new view object being created from the second user account after the grant table is stored, the new view object being in the first schema of the database; and 	  based on the set of privileges in the grant table, rejecting a modify request from the second user account to modify the new view object.

2.	(Canceled)  

3.	(Currently Amended)  The system of claim [[2,]] 1,  wherein the grant table data received from the first user account comprises: an identifier of the second user account.

4.	(Cancelled)  

5.	(Previously Presented)  The system of claim 1, wherein the set of privileges associated with the second user account are associated with a user role type of the second user account.

view object type that are managed by the first user account.

7.	(Currently Amended)  The system of claim 1, wherein the set of privileges prohibits transfer of ownership of database objects of the view object type from the first user account.

8.	(Currently Amended)  The system of claim 1, wherein the operations further comprise:	  accessing a request to clone a first database schema that comprises the new view object; and	  in response to the request, creating a second database schema that comprises a copy of the new view object without the set of privileges.

9.	(Currently Amended)  The system of claim 1, wherein the operations further comprise:	  accessing a request to clone a first database schema that comprises the new view object; and	  in response to the request, creating a second database schema that comprises a copy of the new view object with the set of privileges.

10.	(Currently Amended)  A method comprising:	receiving, by a central server that comprises one or more processors, from a first user account, grant table data of a grant table specifying a set of privileges for a view object type of a database, the set of privileges in the grant table data specifying actions that can be performed by one or more user accounts on future database objects of the view object type, the first user account being associated with a grant privilege to grant privileges on database objects in a first schema of the database, and not being associated with a different grant privilege to grant privileges on database objects in a second schema of the database;   
	receiving, from a second user account, a create request to create a new view object in the database, the new view object being of the view object type specified in the grant table;	  accessing, by the central server, the grant table to identify the second user account and privileges associated with the second user account;	  creating the new view object in the database according to the privileges , the new view object being created from the second user account after the grant table is stored, the new view object being in the first schema of the database; and 	  based on the set of privileges in the grant table, rejecting a modify request from the second user account to modify the new view object.

11.	(Canceled)  

12.	(Currently Amended)  The method of claim [[11,]] 10, wherein the grant table data received from the first user account comprises: an identifier of the second user account.

13.	(Canceled) 

14.	(Previously Presented)  The method of claim 10, wherein the set of privileges associated with the second user account are associated with a user role type of the second user account.

15.	(Currently Amended)  The method of claim 10, wherein the set of privileges comprises an access right to database objects of the view object type that are managed by the first user account.

16.	(Currently Amended)  The method of claim 10, wherein the set of privileges prohibits transfer of ownership of database objects of the view object type from the first user account.

17.	(Currently Amended)  The method of claim 10, further comprising:	  accessing a request to clone a first database schema that comprises the new view object; and	  in response to the request, creating a second database schema that comprises a copy of the new view object without the set of privileges.

18.	(Currently Amended)  The method of claim 10, further comprising:	  accessing a request to clone a first database schema that comprises the new view object; and	  in response to the request, creating a second database schema that comprises a copy of the new view object with the set of privileges.

19.	(Currently Amended)  A machine-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
	receiving, from a first user account, grant table data of a grant table specifying a set of privileges for a view object type of a database, the set of privileges in the grant table data specifying actions that can be performed by one or more user accounts on future database objects of the view object type, the first user account being associated with a grant privilege to grant privileges on database objects in a first schema of the database, and not being associated with a different grant privilege to grant privileges on database objects in a second schema of the database;
	receiving, from a second user account, a create request to create a new view object in the database, the new view object being of the view object type specified in the grant table;
	accessing the grant table to identify the second user account and privileges associated with the second user account;
	creating the new view object in the database according to the privileges associated with the second user account, the new view object being created from the second user account after the grant table is stored, the new view object being in the first schema of the database; and 
	based on the set of privileges in the grant table, rejecting a modify request from the second user account to modify the new view object. 

20.	(Canceled)  

21.	(Currently Amended)  The storage device of claim [[20,]] 19, wherein the grant table data received from the first user account comprises: an identifier of the second user account. 

22.	(Canceled)  

23.	(Previously Presented)  The storage device of claim 19, wherein the set of privileges associated with the second user account are associated with a user role type of the second user account. 

24.	(Currently Amended)  The storage device of claim 19, wherein the set of privileges comprises an access right to database objects of the view object type that are managed by the first user account. 

25.	(Currently Amended)  The storage device of claim 19, wherein the set of privileges prohibits transfer of ownership of database objects of the view object type from the first user account. 

26.	(Currently Amended)  The storage device of claim 19, wherein the operations further comprise:	  accessing a request to clone a first database schema that comprises the new view object; and	  in response to the request, creating a second database schema that comprises a copy of the new view object without the set of privileges.

27.	(Currently Amended)  The storage device of claim 19, wherein the operations further comprise:	accessing a request to clone a first database schema that comprises the new view object; and	in response to the request, creating a second database schema that comprises a copy of the new view object with the set of privileges.


Examiner’s Statement of Reasons for Allowance

Claims 1, 3, 5-10, 12, 14-19, 21 and 23-27 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1, 3, 5-10, 12, 14-19, 21 and 23-27 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Bapat et al. (US Patent No. 6,038,563) discloses an access control database has access control objects that collectively store information that specifies access rights by users to specified sets of the managed objects. The specified access rights include access rights to obtain management information from the network. An access control server provides users access to the managed objects in accordance with the access rights specified by the access control database. An information transfer mechanism sends management information from the network to a database management system (DBMS) for storage in a set of database tables. Each database table stores management information for a corresponding class of managed objects. An access control procedure limits access to the management information stored in the database tables using at least one permissions table. A permissions table defines a subset of rows in the database tables that are accessible to at least one of the users. The set of database table rows that are accessible corresponds to the managed object access rights specified by the access control database. A user access request to access management information in the database is intercepted, and the access control procedure is invoked when the user access request is a select statement. The database access engine accesses information in the set of database tables using the permissions tables such that each user is allowed access only to management information in the set of database tables that the user would be allowed by the access control database to access.
Prior art of record Dettinger et al. (US Patent Application No. 2006/0137019 A1) discloses a method, system and article of manufacture for managing access to a data abstraction model abstractly describing physical data and, more particularly, for creating a logical security model for a data abstraction model abstractly describing data in a database. One embodiment provides a computer-implemented method for creating a logical security model based on a physical security model defining user access rights to physical data. The method comprises, for each of the user access rights defined by the physical security model, creating a logical access right definition for a logical model. The logical model comprises a plurality of logical field definitions each comprising a field name and access information for accessing a field of the physical data. The logical access right definitions are applied to the logical model so that the logical model reflects the user access rights to the physical data.
Prior art of record Kammath et al. (US Patent Application No. 2018/0357444 A1) discloses a system, method, and device for unified access control on federated database. In one implementation, a federated system to provide a unified access control for the data stored in federated databases is disclosed. The federated system comprise at least one central access controller configured to receive at least a query plan generated; verify the query plan generated against at least a user rights pre-stored in at least one central authorization metadata table, a table and an associated column name from the query plan is verified; update, if the user rights pre-stored allow access to the query plan verified, the query plan generated; convert the query plan updated to at least a physical query for execution by at least one database; and execute the physical query to return at least a result for the federated query received.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “receiving, from a first user account, grant table data of a grant table specifying a set of privileges for a view object type of a database, the set of privileges in the grant table data specifying actions that can be performed by one or more user accounts on future database objects of the view object type, the first user account being associated with a grant privilege to grant privileges on database objects in a first schema of the database, and not being associated with a different grant privilege to grant privileges on database objects in a second schema of the database; receiving, from a second user account, a create request to create a new view object in the database; accessing the grant table to identify the second user account and privileges associated with the second user account; creating the new view object in the database according to the privileges associated with the second user account, the new view object being created from the second user account after the grant table is stored, the new view object being in the first schema of the database; and based on the set of privileges in the grant table, rejecting a modify request from the second user account to modify the new view object.”

Independent claims 10 and 19 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168